Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 still depends from Claim 19, which was cancelled.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15251337, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of the prior-filed application fails to provide support for the subject matter of amended independent Claims 1 and 14, namely the limitation of “pectin” and therefore, none of the claims will be granted an earlier priority date. Therefore, all of the claims as amended will have the EFD of the instant application.
As previously set forth, this application repeats a substantial portion of prior Application No. 15251337, filed 08/30/2016, and adds disclosure not presented in the prior application, as set forth above. Because this application names the inventor or at least one joint inventor named in the prior application, it appears to constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-7, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Licari (USPN 6,455,068) in view of Iwanaga (JP 2004-155727), both previously made of record.
Regarding amended Claims 1, 3, 4, 7, 13, Licari teaches a composition comprising at least 50% by weight fiber which can be inulin preferably (Column 4, lines 1-25), along with other ingredients including sugars such as glucose, fructose, sucrose, sorbitol, nutritional components to boost the nutritional value of the chewable tablet, 
Regarding amended Claim 1, Licari does not specifically teach wherein the composition comprises pectin.
Iwanaga teaches a laxation improvement composition comprising 10-60% by weight various dietary fibers including FOS, pectin, etc. along with 0.01-1% by weight of lactic acid bacteria including L. acidophilus (Derwent abstract, Pages 2 and 3), which are known probiotics. Iwanaga teaches that the disclosed compositions improve intestinal conditions without side effects (Derwent abstract, Pages 2-3). Therefore, it would have been obvious to one of ordinary skill in the art to have used pectin along with the probiotic bacteria such as that taught by Iwanaga for the art recognized benefit of providing improved digestive function without side effects such as diarrhea.
. 

Claims 8-12, 14-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Licari (USPN 6,455,068) in view of Iwanaga (JP 2004-155727), and further in view of Pfeiffer (USPN 6,740,350), all previously made of record.
Regarding amended Claims 8-12, Licari in view of Iwanaga are relied upon as above and teaches and renders obvious the claimed composition, which can comprise natural sweeteners as set forth above.
Regarding amended Claims 8-11, Licari in view of Iwanaga teaches flavors and colors and other components included in the composition, and teaches examples where the flavor is amaretto or spearmint flavor, for example, in an amount of 0.5% by weight of the composition (Licari, Examples 5 and 7) and teaches other examples using orange flavor (Example 4). However, Licari does not specifically teach natural flavors are used.
Pfeiffer teaches fiber confectionery compositions comprising natural or artificial colorants along with various flavors, which would be considered natural as the flavoring is included along with its natural source (Columns 7-8), along with other flavorings such as chocolate liquor, vanilla, fruit juices for fruit flavoring, etc. (Column 9, lines 20-25 and 40-55). Therefore, the use of natural flavorants in amounts within the claimed range 
Regarding amended Claim 12, Licari in view of Iwanaga and Pfeiffer do not specifically teach the use of one of the claimed preservatives in the composition.
However, Pfeiffer teaches of various stabilizers that can be included in the composition to preserve the texture and include sodium citrate as a suitable stabilizer to be used (Column 6, lines 20-25). Therefore, the use of one of the claimed stabilizers in a fiber chew composition would have been obvious to one of ordinary skill in the art in light of the teachings of Pfeiffer.
Regarding amended Claims 14, 16, 17, Licari in view of Iwanaga are relied upon as set forth above in the rejection of amended Claim 1 and teaches a composition comprising the claimed amount of inulin, a probiotic, a sweetener, along with an amount of one of the claimed supplement component, and in combination render obvious the addition of pectin to the composition, as set forth above. Pfeiffer is taken as cited above for rendering obvious the claimed preservative and natural flavor as set forth above.
Licari specifically do not specifically teach an amount of a probiotic in the composition.
Iwanaga, as set forth above, teaches a laxation improvement composition comprising 10-60% by weight various dietary fibers including FOS, pectin, etc. along with 0.01-1% by weight of lactic acid bacteria including L. acidophilus (Derwent abstract, Pages 2 and 3), which are known probiotics. Iwanaga teaches that the disclosed compositions improve intestinal conditions without side effects (Derwent abstract, Pages 2-3). Therefore, it would have been obvious to one of ordinary skill in the art to 
Regarding amended Claim 15, Licari in view of Iwanaga and Pfeiffer teach the inulin is naturally sourced or derived from chicory root (Licari, Column 5, lines 60-62).
Regarding amended Claim 18, Licari in view of Iwanaga and Pfeiffer do not teach a fat component in the compositions, see examples in Licari, therefore teaching less than about 10% by weight of fat.
Regarding amended Claim 20, Licari in view of Iwanaga and Pfeiffer teach colorants in the composition in any desired amount, as set forth above by Licari (Column 8, lines 1-25). Pfeiffer is taken as cited above teaching natural or artificial colorants can be used in a fiber chew composition. Pfeiffer also teaches that various vitamins such as beta carotene or the B vitamins may impart yellow and orange colors which may be compatible with certain confectionery flavors (Column 7, lines 60-65). Therefore, since Licari teaches vitamins in amounts of about 3% by weight of the composition, where the vitamins disclosed by Pfeiffer were used, such vitamins would also provide natural colorant to the composition. Therefore, the use of natural colorants and vitamins in amounts within the claimed range would have been obvious to one of ordinary skill in the art in light of the teachings of Pfeiffer in order to impart the dual benefit of natural color and enhanced nutritional content into the fiber chew compositions.

Claims 1-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (USPA 2009/0123597).
Regarding amended Claims 1-6, Williams teaches a composition which can be a soft chew (Paragraph 66), comprising: 
and d. From about 45-75% inulin or from about 50% to about 75% by weight of the composition, as Williams teaches a composition comprising at least about 50 or at least about 75% by weight fiber, where the fiber is among a list including inulin and is a preferred fiber (Paragraphs 40-43), and where the fiber can also include pectin and mixtures thereof (Paragraphs 40-41). Therefore, using the claimed amount of inulin along with another fiber source such as pectin would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in light of the teachings of Williams. 
A probiotic component and teaches from about 0.001 to about 10% or from about 0.01 to about 5% by weight (Paragraphs 56-57).
A supplement selected from vitamins, minerals, herbs, botanicals, therapeutic components in amounts of 0.1% to about 5% by weight (Paragraphs 58-60).
Regarding amended Claim 7, Williams teaches natural sweeteners such as sucrose, fructose, lactose, etc. (Paragraphs 51-53).
Regarding amended Claims 8-12, Williams teaches using natural flavors and preservatives in amounts ranging from about 0.001 to about 2% by weight of a flavor, sweetener, colorant or mixtures thereof (Paragraphs 61-65), therefore teaching or 
Regarding amended Claim 13, Williams teaches a method of delivering safe and effective amount of fiber to a user in need thereof comprising ingesting the composition of Claim 1 (Paragraph 11).
Regarding amended Claims 14, 16, 17, Williams is taken as cited above in the rejection of Claims 1-12 and teaches or renders obvious the claimed amount of inulin, the claimed amount of probiotic, natural flavor, sweetener, one of the claimed preservatives and pectin.
Regarding amended Claim 15, Williams teaches the inulin is derived from chicory root (Paragraphs 41-44).
Regarding amended Claim 18, Williams teaches fat in an amount less than about 10% by weight (Paragraph 54).
Regarding amended Claim 20, Williams teaches using natural colorants in amounts ranging from about 0.001 to about 2% by weight of a flavor, sweetener, colorant or mixtures thereof (Paragraphs 61-65), therefore teaching or rendering obvious the claimed amount of natural colorants.

Response to Arguments
The 112 rejections have been withdrawn in light of Applicant’s claim amendments. As previously indicated by the Examiner, the instant application should be a CIP, as it includes disclosure not presented in the prior-filed application. The Examiner has set forth new prior art rejections in light of the amendments made to the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	1/10/2022